 In the Matter of THE CRAWFORD STEEL FOUNDRY COMPANYandUNITEDSTEELWORKERS OF AMERICA,C. I. O.-Case No. 8-R-1602--Decided September-20,1944Messrs. Samuel McClure,andIra F. Clary,of Bucyrus,Ohio, forthe Company.Mr. Jacob Clayman,of Columbus,Ohio, for the C. 1. 0.Mr. Stanley Denlinger,of Akron, Ohio, for District 50.Mr. ThomasA. Ricci,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Crawford Steel Foundry Company," Bucyrus, Ohio, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before William O. Murdock, TrialExaminer.Said hearing was held at Bucyrus, Ohio, on August 23,1944.The Company, the C. 1. 0., and United Mine Workers of Amer-ica,District 50, herein called District 50, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing District 50 moved to dismiss the petition.TheTrial Examiner referred the motion to the Board for determination.The motion is denied.2The Trial Examiner's rulings made at the1At the hearing the Company's name was amended to read as set forth above.2District 50 urged that the petition be dismissed because the C. I. O. failed to statetherein that District 50 claimed to represent employees in the alleged appropriate unit,although this information was required to be set forth in the petition and the C. I. O.allegedly was aware of District 50's interest.District 50 appeared at and participated inthe hearing.Thus it cannot be said that any prejudice resulted.While we do not condoneany act of fraud or deception,we shall not permit a purported misrepresentation, whichhas not materially affected the interest of any party to a proceeding before us,to defeatthe right of employees under the Act to designate representatives of their own choosing.Matter of Houston Blow Pipe and Sheet Metal Works,53 N L.R. B. 184.58 N. L.R. B., No. 81.428 THE CRAWFORD STEEL FOUNDRY COMPANY429hearingare freefrom prejudicial error and are hereby affirmed.Allparties were.afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Crawford Steel Foundry Company is an Ohio corporation hav-ing its principal place of business in Bucyrus, Ohio, where it is engagedin the manufacture of rough steel castings.The principal raw mate-rialsused by the Company are scrap steel, pig iron, alloys, and sand.The Company's annual purchases of such materials amount to morethan $300,000 in value, of which approximately 70 percent comes fromoutside the State of Ohio.The Company annually manufacturesproducts exceeding $1,000,000 in value, of which approximately 37percent is shipped to points outside the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress. ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.United Mine Workers of America, District 50, is a labor organiza-tion admitting to membership employees of the Company.III. THE QUESTION CONCERNING' REPRESENTATIONThe Company has refused to grant recognition to the C. I. O. as theexclusive bargaining representative of certain of its employees untilthe C. I. O. has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.3We find that a' question affecting commerce has arisen concerning therepresentation of employees of the Company, within t*he meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Company at its Bucyrus,3 The Field Examiner reported that the C. I.O. submitted 154 application cards ; thatthe names of 133 persons appearing on the cards were listed on the Company's pay roll ofJuly29,.1944, wltch contained the names of 277 employees in the alleged appropriateunit ; and ,that ofc.these cards, 90 were dated June 1944, 19 were dated July 1944, 5 weredated August 1944, and 19 were undated.District 50 submitted 64 application cards.The names of 55 persons appearing on thecards were contained in the aforesaid pay roll.Of these cards,35 were dated May 1944,16 were dated June 1944,and 4 were dated July 1944. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDOhio, plant, including watchmen, laboratory and part-time employees ,4but excluding office and clerical employees,,and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by" ,secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The CrawfordSteel Foundry Company, Bucyrus, Ohio, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the F nited States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by United Steelworkers of America, affiliated with theCongress of Industrial Organizations, or by United Mine Workers ofAmerica, District 50, for the purposes of collective bargaining, or byneither.°The Company's watchmen are not militarized,its laboratory employees perform routinetests and its part-time employees are high school students who willbe-able to devote onlya portion of their time to their work after their return to school.